DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 

Claims 1, 2, 4, 5, 7, 10, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2011/0134816) in view of Hassan et al. (US 2011/0019557), Moshfeghi (US 2013/0094440) and Chou et al. (US 2012/0177020).
Regarding Claim 1, Liu teaches a computer-implemented method for exceeding A-MPDU buffer size limitation in a IEEE 802.11 compliant device ([0039] The RX MAC processes the received A-MPDU subframe one-by-one until detecting the EOF padding delimiter or until the remaining data after the last processed A-MPDU subframe is less than 4 bytes (i.e., buffer limitation is the subframe size, and the A-MPDU size exceeds the subframe)), comprising:
storing a plurality of TCP packets or UDP packets received in a buffer for transmission ([0051] A MAC module 355 can generate a MAC Service Data Unit (MSDU) based on data received from higher level protocols such a Transmission Control Protocol over Internet Protocol (TCP/IP); [0044] lines 9-12, Wireless communication devices 205, 207 include one or more memories 225, 227 configured to store information such as data, instructions, or both);
transmitting the plurality of TCP packets or UDP packets in a normal mode ([0051] A MAC module 355 can generate a MAC Service Data Unit (MSDU) based on data received from higher level protocols such a Transmission Control Protocol over Internet 
detecting an IEEE 802.11ac transmission channel between the IEEE 802.11 compliant device and a second device ([0043] lines 12-17, Wireless communication devices 205, 207 can communicate with one or more types of devices (e.g., devices based on different wireless communication standards) such as a high-throughout (HT) device (e.g., IEEE 802.11n based device) or a very high-throughout (VHT) device (e.g., IEEE 802.11ac based device) (i.e., communicating with different 802.11 types of devices means detection of the channel before the communication is established));
responsive to the detection, switching to a high throughput mode with A-MSDU and A-MPDU frame aggregation ([0043] lines 12-17, Wireless communication devices 205, 207 can communicate with one or more types of devices (e.g., devices based on different wireless communication standards) such as a high-throughout (HT) device (e.g., IEEE 802.11n based device) or a very high-throughout (VHT) device (e.g., IEEE 802.11ac based device); [0051] lines 4-5, A MAC module 355 can generate a MAC Protocol Data Unit (MPDU) based on a MSDU; [0008] lines 4-8, The wireless communication device can be configured to process incoming transmissions based on an aggregate data unit format that specifies signaling for aggregating multiple medium access control (MAC) data units, such as MAC protocol data units (MPDUs); [0054] 
aggregating a plurality of A-MSDU frames as A- MPDU sub-frames to form a A-MPDU frame ([0029] lines 8-11, aggregating multiple medium access control (MAC) data units, such as MAC protocol data units (MPDUs), into aggregate data unit, such as an aggregated MPDU (A-MPDU)), wherein the A-MPDU frame is compliant with a number of allowable sub-frames and a maximum size in accordance with an IEEE 802.11 standard ([0039] lines 4-6, At a transmitting device, a dword pad, padding delimiters, and the MAC byte pad can be added one by one whenever there are still available bytes left in the PHY frame (i.e., size is limited by PHY frame); [0033] page 3, In some implementations, the size of a MPDU delimiter is 4 octets (i.e., number of allowable subframe is the PHY size limit divided by size of MPDU delimiter); [0043] 802.11); and
sending the A-MPDU frame for transmission as an IEEE 802.11 packet ([0043] lines 8-17, Wireless communication devices 205, 207 include circuitry such as transceiver electronics 215, 217 to send and receive wireless signals over one or more antennas 220a, 220b, 222a, 222b. Wireless communication devices 205, 207 can communicate with one or more types of devices (e.g., devices based on different wireless communication standards) such as a high-throughout (HT) device (e.g., IEEE 802.11n based device) or a very high-throughout (VHT) device (e.g., IEEE 802.11ac based device)).
	However, Liu does not teach dynamically determining to aggregate the plurality of TCP packets or UDP packets based on an analysis of the plurality of TCP or UDP packets for a threshold of type and length; receiving a request from an application 
In an analogous art, Hassan teaches dynamically determining to aggregate the plurality of TCP packets or UDP packets based on an analysis of the plurality of TCP or UDP packets for a threshold of type and length ([0035] QoS requirements for a packet may be implied by the type of application sending the packet, specified by the application, or indicated by the packet itself; [0037] The aggregation parameters may be based, for example, on the channel conditions and QoS requirements … an aggregation parameter defines the maximum size of the aggregated packets; [0060] Packets for a flow may be collected in a queue and the queued packets aggregated into a frame when the aggregation parameter is met. For example, if a threshold number of packets to be aggregated is reached the packets in the queue are aggregated into a frame. In some embodiments, the frame comprises the aggregated packets and an appropriate frame header in accordance with MSDU; [0084] the aggregation parameter varied specifies data per frame transmitted, which may be determined based on a threshold number of packets to be aggregated in the frame or threshold size of the frame before transmission of a frame is triggered);
aggregating the plurality of TCP packets as A-MSDU sub-frames to form a A-MSDU frame in accordance with an IEEE 802.11 standard ([0008] IEEE 802.11n supports 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have combined Hassan’s method with Liu’s method so that QoS of different applications can always be satisfied, and network resources can be optimally allocated accordingly. Thus, the performance of the system can be improved.
The combination of Liu and Hassan does not teach receiving a request from an application needing high throughput; detecting that errors in IEEE 802.11ac transmission channel between the IEEE 802.11 compliant device and a second device exceed a threshold of tolerance; and responsive to the detection, switching away from a high throughput mode with A-MSDU and A-MPDU frame aggregation.
In an analogous art, Moshfeghi teaches receiving a request from an application needing high throughput ([0053] a different end-user application device 230 in the communication network 100 may also request to establish a different high-throughput link 290 with the master application device 210).

The combination of Liu, Hassan and Moshfeghi does not teach detecting that errors in IEEE 802.11ac transmission channel between the IEEE 802.11 compliant device and a second device exceed a threshold of tolerance; and responsive to the detection, switching away from a high throughput mode with A-MSDU and A-MPDU frame aggregation.
In an analogous art, Chou teaches detecting that errors in IEEE 802.11ac transmission channel between the IEEE 802.11 compliant device and a second device exceed a threshold of tolerance; and responsive to the detection, switching away from a high throughput mode with A-MSDU and A-MPDU frame aggregation ([0027] In Step 602, the electronic device 400 uses a default connection mode having a higher data rate to establish an initial network connection with the access point 120, in this embodiment, the default connection mode is 802.11n 2*2 or 802.11g 1*2 that uses two antennas of the transmitting and receiving unit 408. Then, in Step 604, the control unit 402 detects whether the Bluetooth device 406 is activated or not to generate a detection result, and determines if switching the connection mode between the electronic device 400 and the access point 420 from the default connection mode to a specific connection mode according to the detecting result … re-establishes the network connection to the access point 420 by using the connection mode having a lower data rate … there may 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have combined Chou’s error detection and mode switching method with Liu’s method in order to consider the compatibility between the WLAN device and the access point, signal noise caused by the air quality. The packet collision occurs when the WLAN device and the access point transmit carries, when the WLAN uses a mode that has a higher data rate, the WLAN may not successfully receive the packets from the access point. Therefore, the access point will transmit these transmitting-failed packets repeatedly, causing a decreasing throughput of the WLAN (Chou [0004]). By downgrading the WLAN mode to a lower-rate mode, the failure rate can be reduced, and the effective throughput can eventually be improved.

Regarding Claim 2, the combination of Liu, Hassan, Moshfeghi and Chou, specifically Liu teaches the TCP network packet is received as part of an IEEE 802.11 packet ([0051] lines 1-4, A MAC module 355 can generate a MAC Service Data Unit (MSDU) based on data received from higher level protocols such a Transmission Control Protocol over Internet Protocol (TCP/IP); [0043] lines 12-17, Wireless 

	Regarding Claim 4, the combination of Liu, Hassan, Moshfeghi and Chou, specifically Liu teaches generating an 802.11ac frame from the A-MPDU network packet for transmission from an 802.11ac compliant device ([0043] lines 12-17, Wireless communication devices 205, 207 can communicate with one or more types of devices … or a very high-throughout (VHT) device (e.g., IEEE 802.11ac based device); [0051] lines 4-5, A MAC module 355 can generate a MAC Protocol Data Unit (MPDU) based on a MSDU; [0008] lines 4-8, The wireless communication device can be configured to process incoming transmissions based on an aggregate data unit format that specifies signaling for aggregating multiple medium access control (MAC) data units, such as MAC protocol data units (MPDUs); [0054] lines 5-8, VHT-Data segments include respective aggregated MPDUs (A-MPDUs) 415a, 415b, and 415c. A-MPDUs 415a-c each include one or more subframes).

Regarding Claim 5, the combination of Liu, Hassan, Moshfeghi and Chou, specifically Liu teaches receiving a block acknowledgment in response to the A-MPDU network packet sent ([0071] lines 1-6, An AP can use an implicit ACK policy to cause a first client (e.g., STA 1) to transmit an acknowledgement response 730 (e.g. block acknowledgement (BA) or an acknowledgement (ACK)) based on successfully 

Regarding Claim 7, the combination of Liu, Hassan, Moshfeghi and Chou, specifically Liu teaches the 802.11ac compliant device comprises one of: an access point, a router, a switch, and a mobile station ([0011] a special purpose data processing apparatus (e.g., a wireless communication device such as a wireless access point, a remote environment monitor, a router, a switch, a computer system component, a medium access unit), a mobile data processing apparatus (e.g., a wireless client, a cellular telephone, a smart phone, a personal digital assistant (PDA), a mobile computer, a digital camera)).

Regarding Claim 10, the combination of Liu, Hassan, Moshfeghi and Chou, specifically Liu teaches the plurality of TCP network packets have at least one of: more than one source and more than one destination ([0029] lines 11-13, Obtaining the data for a transmission can include receiving data for two or more wireless communication devices from two or more sources).

Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

s 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. in view of Hassan et al., Moshfeghi, Chou et al. and Gong et al. (US 2011/0149880).
Regarding Claim 3, the combination of Liu, Hassan, Moshfeghi and Chou does not teach the number of frames allowed inside a buffer is 64.
In an analogous art, Gong teaches the number of frames allowed inside a buffer is 64 ([0024] The access point (AP) (e.g., access point 102) aggregates packets in a user's access category (AC) queue up to the aggregated Media Access Control (MAC) Protocol Data Unit (A-MPDU) aggregation limit, i.e. 64 MPDUs. The access point (AP) may aggregate and transmit only a portion of the buffered traffic for a particular user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have combined Gong’s buffer size limitation of 64 with Liu’s method in order to efficiently schedule downlink multiple user MIMO transmission (Gong [0017]), and improve the performance of the MIMO network (Gong [0010]).

Regarding Claim 9, the combination of Liu, Hassan, Moshfeghi and Chou, specifically Liu teaches aggregating a plurality of A-MSDU frames as A-MPDU sub-frames to form a A-MPDU frame ([0029] lines 8-11, aggregating multiple medium access control (MAC) data units, such as MAC protocol data units (MPDUs), into aggregate data unit, such as an aggregated MPDU (A-MPDU)), wherein the A-MPDU frame is compliant with a number of allowable sub-frames and a maximum size in accordance with an 802.11 standard ([0039] lines 4-6, At a transmitting device, a dword 
However, the combination of Liu, Hassan, Moshfeghi and Chou does not teach aggregating 64 of a plurality of A-MSDU frames as A- MPDU sub-frames to form an A-MPDU frame.
In an analogous art, Gong teaches aggregating 64 of a plurality of A-MSDU frames as A- MPDU sub-frames to form a A-MPDU frame ([0024] The access point (AP) (e.g., access point 102) aggregates packets in a user's access category (AC) queue up to the aggregated Media Access Control (MAC) Protocol Data Unit (A-MPDU) aggregation limit, i.e. 64 MPDUs. The access point (AP) may aggregate and transmit only a portion of the buffered traffic for a particular user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have combined Gong’s buffer size limitation of 64 with Liu’s method in order to efficiently schedule downlink multiple user MIMO transmission (Gong [0017]), and improve the performance of the MIMO network (Gong [0010]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. in view of Hassan et al., Moshfeghi, Chou et al. and O’Shea et al. (US 2010/0027588).

In an analogous art, O’Shea teaches a maximum size for a data packet of a TCP network packet is 2,304 bytes ([0077] two configurations are considered: TCP and Broadside. TCP: In this configuration, the standard unmodified Windows XP SP2 TCP/IP stack is used, and files are transferred using TCP configured with the standard MTU of 1500 bytes. In order to remove the overheads of assigning IP addresses to the laptops dynamically, we statically configured each with a non-conflicting IP address. Broadside: In this configuration, the TCP/IP stack is disabled and the data transfer protocol described with reference to FIGS. 9 and 10 is used. This means no IP address need be assigned to each laptop, and the data transfer is configured to use the maximum frame size of 2304 bytes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have combined O’Shea’s maximum frame size of 2304 bytes with Liu’s method in order to improve on existing communications protocols to enable data to be transferred between two communications network nodes efficiently and with reduced computational overhead (O’Shea [0024]).

Claims 8, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. in view of Hassan et al., Moshfeghi, Chou et al. and Itagaki et al. (US 2012/0134362, filed in IDS).
Regarding Claim 8, the combination of Liu, Hassan, Moshfeghi and Chou, specifically Liu teaches aggregating the plurality of TCP packets as A-MSDU sub- MSDU) based on data received from higher level protocols such a Transmission Control Protocol over Internet Protocol (TCP/IP); [0031] lines 12-16, a transmitting device includes in a delimiter of a subframe of the aggregate data unit, information to indicate that the MAC data unit in the aggregate data unit is singular, wherein the subframe includes the MAC data unit; [0043] 802.11).
However, the combination of Liu, Hassan, Moshfeghi and Chou does not teach aggregating five of the plurality of TCP packets as A-MSDU sub-frames to form an A-MSDU frame in accordance with the IEEE 802.11ac standard.
In an analogous art, Itagaki teaches aggregating five of the plurality of TCP packets as A-MSDU sub-frames to form an A-MSDU frame in accordance with the IEEE 802.11ac standard ([0115] the transmitter 200 is informed that the packet #2 failed to reach the receiver 100 due to error. As a result, the transmitter 200 learns that it is necessary to retransmit the packet #2. Next, the transmitter 200 transmits packets #5 to #8. Because the transmitter 200 also retransmits the packet #2, the same section 200 aggregates all the packets into one packet and transmits that packet; FIGs 11 and 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have combined Itagaki’s method with Liu’s method in order to comply the 802.11 standard when aggregating the TCP packets. Moreover, the interoperability with other receiving devices can be accomplished.


However, the combination of Liu, Hassan, Moshfeghi and Chou does not teach providing a graphical user interface for user-level toggling between a high throughput mode and a normal mode.
In an analogous art, Itagaki teaches providing a graphical user interface for user-level toggling between a high throughput mode and a normal mode (FIG. 6; [0094] the detection section 170 can detect a predetermined request based on user input. In this case, the receiver 100 further includes the input section 180 adapted to receive an operation signal input from the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have combined Itagaki’s method with Liu’s method so that the user can manually control the operation mode of the devices. If the user knows that the partner device can support only one operation mode, the set-up would be more efficient by pre-selecting the corresponding mode at the user’s device. Furthermore, it would be easier for debugging if a manual toggle is provided to the users.


In an analogous art, Itagaki teaches the plurality of TCP packets or UDP packets comprises a plurality of TCP packets and UDP packets ([0061] The frame payload includes, for example, a TCP (Transmission Control Protocol) packet and IP packet (Internet Protocol) packet; [0101] if a value indicating UDP is set in the Protocol field, it is possible to determine that low delay is necessary).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have combined Itagaki’s method with Liu’s method so that the WLAN network and the aggregation mechanism can provide services to various types of data traffic. Since the same device can be used for both TCP and UDP packets, the cost for deploying the network can be reduced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al. (US 2008/0192774) teaches method for aggregating multiple small packets in wireless communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413